Citation Nr: 1219328	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  11-09 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.

This matter is on appeal from decisions in February and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

The Board notes that the Veteran has submitted a private audiological evaluation report in February 2012.  This evidence was received after the last RO review and did not include a waiver.  However, for the reasons stated below, the Board is granting service connection for the issues on appeal.  As such, there is no prejudice to the Veteran by first allowing the RO to review this new evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and credible evidence establishes that the Veteran's current hearing loss is related to his in-service noise exposure. 

2. The Veteran's tinnitus is causally or etiologically related to his military service or to his service connected bilateral sensorineural hearing loss.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was incurred in service or the result of a service connected disability. 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In the context of sensorineural hearing loss claims, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011)

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Army from February 1943 to December 1945.  His service included participation in combat, for which he received the Purple Heart Medal after receiving a shrapnel wound to the left knee in September 1944.  He has now submitted claims seeking entitlement to service connection for bilateral hearing loss and tinnitus.  Based on the evidence of record, the Board determines that the claims should be granted.  

As an initial matter, the evidence indicates that the Veteran's service records are unavailable and appear to have been destroyed in a 1973 fire at the records storage facility in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered. Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Even though there are no service treatment records, when a veteran has engaged in combat with the enemy while on active duty, VA shall accept lay evidence as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by during active service, so long as such lay evidence is consistent with the circumstances of such service. The Veteran's assertions may be rebutted only upon a showing of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  Based on the nature and location of his service, the Board may first concede that the Veteran was exposed to acoustic trauma while serving in Europe.  

Next, while there is no medical evidence of hearing loss or tinnitus in service (indeed, there are no service treatment records at all), there is evidence that these disorders exist currently.  Specifically, the Veteran was diagnosed with hearing loss and tinnitus in March 2009, where his audiogram revealed tonal thresholds of 60 dB or greater at all frequencies from 1000 to 4000 Hz.  Therefore, it is established that the Veteran has been diagnosed with both sensorineural hearing loss and tinnitus for VA purposes.  38 C.F.R. § 3.385.  

It should be noted that the March 2009 diagnosis is the first diagnosis of either disorder since active duty.  Since these initial diagnoses are approximately 64 years after the Veteran left active duty service, a continuity of symptoms is not shown based on this evidence alone.  Moreover, as the evidence does not indicate the presence of sensorineural hearing loss within one year of active duty, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309. 

However, the Board has also considered the Veteran's statements in the record, and particularly from his hearing before the Board in February 2012, where he asserted that he began so experience audiological symptoms shortly after service.  Specifically, he stated that he began to experience hearing loss in "probably the 50's or 60's somewhere," and also stated that he has been experiencing tinnitus for a significant period of time.  In fact his hearing had worsened to the point that he began wearing a hearing aid by the 1960's, which implies that his hearing had been problematic for some time prior to that.  

When considering testimony such as this, it should be noted that the Veteran is generally not competent diagnose disorders that are medical in nature and require a professional evaluation.  See Jandreau, 492 F.3d at 1377, n.4.  Sensorineural hearing loss is one example, as this requires audiometric testing by a certified professional.  However, tinnitus is not, as it may be diagnosed based entirely on symptomatology.  

In any event, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   In this case, the Board finds the Veteran's statements of long-standing hearing loss and tinnitus to be credible.  Indeed, there little in the record that would give the Board reason to believe that his statements are embellished or in any way inaccurate.  Therefore, the Board may acknowledge that the Veteran experienced sensorineural hearing loss and tinnitus since at least the 1950s.  

It is true that these statements alone would not warrant service connection, as there is still at least a five-year gap between the time the Veteran left active duty and when he stated he began to experience symptoms in 1950.  However, in addition to his statements, the he has also recently submitted an opinion from a private audiologist in February 2012.  There, the private audiologist diagnosed sensorineural hearing loss, and opined that it was as likely as not that the Veteran's hearing loss was related to his noise exposure while in service.  In providing this opinion, the audiologist noted the Veteran's "long standing history of noise exposure," characterized by the need for hearing aids for many years.  

The Board finds this opinion to be of high probative value.  Specifically, although the Veteran has not asserted experiencing sensorineural hearing loss until the 1950's, the private audiologist determined that this was sufficient in order to conclude that this disorder had their origin in service.  Moreover, while it is sometimes the case that the probative value of an opinion is diminished where it was not based on a review of the claims file, such is not the case here, where the Board has previously determined that the Veteran's statements as to his medical history to be credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (an opinion may not be disregarded solely because it is based on the Veteran's stated history).  

In addition to the February 2012 audiologist's opinion, the Veteran has also undergone VA examinations and/or opinions in October and December 2009, as well as in February 2011.  Of particular note, the Veteran stated at the February 2011 VA examination that, in addition to his combat noise trauma, he worked for many years after service as a farmer and at a textile mill.  At that time, the VA examiner diagnosed both sensorineural hearing loss and tinnitus.  

However, the examiner opined that it was less likely than not that these disorders were related to service.  In providing this opinion, the examiner conceded that there were no service treatment records that would have potentially indicated hearing loss in service, but also noted that the Veteran has a lifetime of post-service occupational and recreational noise exposure, during some of which time he did not use hearing protection.  

When there are differing opinions of record, the Board must assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, it is true that neither of these opinions is necessarily dispositive, as they were made without a review of the service treatment records.  However, given the February 2012 opinion, which is based on credible statements made by the Veteran, the VA examiners' opinions would place the evidence at best only in equipoise.  Therefore, service connection for bilateral hearing loss is warranted on this basis.

Next, it should be noted that the February 2012 audiologist's opinion did not specifically address the nature and etiology of the Veteran's tinnitus.  However, this does not preclude granting service connection for this disorder as well.  Specifically, as mentioned above, while the Veteran is not generally competent to self-diagnose medical disorders unless he has specialized medical training or the diagnosis may be based on unique and readily identifiable features, see Jandreau, 492 F.3d at 1377, tinnitus is a disorder that the Veteran may diagnose, as it is identified purely by its symptoms.  Therefore, although the service treatment records are unavailable, the Board may nevertheless accept that he has tinnitus based on his own complaints where, as here, there is no reason to doubt the credibility of his statements.

Additionally, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss. See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Here, the Veteran's bilateral hearing loss is consistent with the noise exposure encountered while on active duty.  Moreover, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


